303 F.2d 439
Charles Howard CANDLER, Jr., and The Trust Company of Georgia, Appellants,v.UNITED STATES of America, Appellee.
No. 19374.
United States Court of Appeals Fifth Circuit.
May 30, 1962.

M. E. Kilpatrick, Harold E. Abrams, Atlanta, Ga., Smith, Kilpatrick, Cody, Rogers & McClatchey, Atlanta, Ga., of counsel, for appellants.
Louis F. Oberdorfer, Asst. Atty. Gen., Dept. of Justice, Lee A. Jackson, Atty., Dept. of Justice, Robert N. Anderson, Atty., Dept. of Justice, John A. Bailey, Atty., Dept. of Justice, Myron C. Baum, Atty., Dept. of Justice, Washington, D. C., Charles L. Goodson, U. S. Atty., Slayton L. Clemmons, Asst. U. S. Atty., Atlanta, Ga., for appellee.
Before TUTTLE, Chief Judge, and RIVES and JONES, Circuit Judges.
PER CURIAM.


1
Charles Howard Candler died possessed of a large estate which included United States Treasury Bonds of the par or face value of $400,000. The bonds were quoted on the date of his death at a value of $351,087.50. Such bonds were available for payment of Federal estate taxes at their par value and were so used. The appellants, as executors of the decedent, asserted in their suit for a tax refund that the bonds should be valued for estate tax purposes at the quoted market rather than at their par or face value. The district court resolved the issue for the Government. We agree with its decision. Bankers Trust Company v. United States, 2nd Cir. 1960, 284 F.2d 537. The judgment of the district court is


2
Affirmed.